Case 4:19-cv-00249-ALM-KPJ Document 32 Filed 11/05/19 Page 1 of 2 PageID #: 521



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 JENAM TECH, LLC,

                        Plaintiff,                Civil Action No. 4:19-cv-00249
        v.

 LG ELECTRONICS, INC. and LG                      JURY TRIAL DEMANDED
 ELECTRONICS MOBILECOMM U.S.A.,
 INC.,
                 Defendants.


                           NOTICE OF ATTORNEY APPEARANCE

        Plaintiff Jenam Tech, LLC hereby notifies the Court and all parties of record that, in

 addition to the attorneys already representing Jenam Tech, LLC, Timothy Devlin of Devlin Law

 Firm LLC, 1526 Gilpin Avenue, Wilmington Delaware 19806, will be appearing as an attorney

 of record on behalf of Jenam Tech, LLC in the above-captioned matter. Mr. Devlin is admitted to

 practice before the United States District Court for the Eastern District of Texas.



 Dated: November 5, 2019                       DEVLIN LAW FIRM LLC

                                               /s/ Timothy Devlin
                                               Timothy Devlin (No. 4241)
                                               1526 Gilpin Avenue
                                               Wilmington, DE 19806
                                               Telephone: (302) 449-9010
                                               Facsimile: (302) 353-4251
                                               tdevlin@devlinlawfirm.com

                                               Attorneys for Plaintiff
                                               Jenam Tech, LLC
Case 4:19-cv-00249-ALM-KPJ Document 32 Filed 11/05/19 Page 2 of 2 PageID #: 522



                                CERTIFICATE OF SERVICE

        I hereby certify that on November 5, 2019, all counsel of record who have consented to

 electronic service are being served with a copy of this document via the Court’s CM/ECF system

 pursuant to Local Rule CV-5(a)(3).

                                                            /s/ Timothy Devlin
                                                             Timothy Devlin
